ORDER
PER CURIAM.
James Johnson (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his 29.15 motion for post-conviction relief because his trial counsel was ineffective for failing: (1) to subpoena and call Brandon Lewis (“Lewis”) as a witness at trial, and (2) for failing to object during the State’s cross-examination of Movant when the State asked Movant if the victim made up her testimony.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).